

Exhibit 10.1
PHANTOM UNIT AWARD AGREEMENT


PIONEER SOUTHWEST ENERGY PARTNERS L.P.
2008 LONG TERM INCENTIVE PLAN


            ,20         
 
 


To:  Scott D. Sheffield


 
Pioneer Natural Resources GP LLC, a Delaware limited liability company (the
"Company"), the general partner of Pioneer Southwest Energy Partners L.P. (the
“Partnership”), is pleased to grant to you an award (the "Award") to receive an
aggregate of __________ Phantom Units (the “Phantom Units”) whereby each Phantom
Unit represents the right to receive one common unit of the Partnership (the
“Units”), plus an additional amount pursuant to Section 2. This award is subject
to your acceptance of and agreement to all the applicable terms, conditions and
restrictions described in this Phantom Unit Award Agreement (“Agreement”) and
the Pioneer Southwest Energy Partners L.P. 2008 Long Term Incentive Plan (as it
may have been, or hereafter may be, amended, the “Plan”).  A copy of the Plan is
available upon request.  Except as provided below, to the extent that any
provision of this Agreement conflicts with the expressly applicable terms of the
Plan, you acknowledge and agree that those terms of the Plan shall control and,
if necessary, the applicable provisions of this Agreement shall be deemed
amended so as to carry out the purpose and intent of the Plan.  Terms that have
their initial letters capitalized, but that are not otherwise defined in this
Agreement, shall have the meanings given to them in the Plan in effect as of the
date of this Agreement.  The term, “Date of Grant,” shall refer to the date
first set forth above.


This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Phantom Units.  By accepting this Agreement, you agree to be
bound by all of the terms hereof.
 
1.           Phantom Unit Account. Phantom Units represent hypothetical Units
and not actual Units. The Company shall establish and maintain a bookkeeping
account on its records for you (a “Phantom Unit Account”) and shall record in
such Phantom Unit Account (i) the number of Phantom Units granted to you and
(ii) the number of Units payable to you on account of Phantom Units that have
vested. No Units shall be issued to you at the time the grant is made, and you
shall not be, nor have any of the rights or privileges of, a unitholder or
limited partner of the Partnership with respect to any Phantom Units recorded in
the Phantom Unit Account. You shall not have any interest in any fund or
specific assets of the Partnership by reason of this Award or the Phantom Unit
Account established for you.
 
2.           DERs. In the event that the Partnership pays any cash distributions
in respect of its outstanding Units and, on the record date for such cash
distribution, you hold Phantom Units granted pursuant to this Agreement that
have not vested and been settled, the Partnership shall pay to you an amount in
cash equal to the cash distributions you would have received if you were the
record owner, as of such record date, of the number of Units related to the
portion of your Phantom Units that have not been settled as of such record date,
such distributions to be made on or promptly following the date that the
Partnership pays such cash distribution (however, in no event shall the DER
payment be made later than 30 days following the date on which the Partnership
pays such distribution).
 
1

 
 

--------------------------------------------------------------------------------

 

3.           Vesting, Expiration of Restrictions and Risk of Forfeiture. Subject
to the terms and conditions of this Agreement, the forfeiture restrictions on
the Phantom Units shall lapse, and the Phantom Units shall vest, in full on the
third anniversary of the  Date of Grant (the “Vesting Date”); provided, however,
that such restrictions will lapse, and the Phantom Units shall vest, on the
Vesting Date only if you have been an employee of Pioneer Natural Resources
Company (“Pioneer”), the Company, the Partnership or any other entity that is an
affiliate (within the meaning of such term under the Securities and Exchange Act
of 1934, as amended, and the rules promulgated thereunder) of any of the
foregoing entities (with Pioneer, the Company, the Partnership and such other
entities being collectively referred to as the “Partnership Entities”)
continuously from the Date of Grant through the Vesting Date.
 
4.           Payment Date; Manner of Payment; Fractional Units. The payment date
or dates of the Units related to your Phantom Units will be the date or dates on
which the restrictions on such Phantom Units expire as provided in Section 3, 5
or 6 of this Agreement.  The value of any fractional Phantom Units shall be paid
in cash at the time Units are issued to you in connection with the Phantom
Units.  The value of the fractional Phantom Units shall equal the percentage of
a Unit represented by a fractional Phantom Unit multiplied by the Fair Market
Value of the Unit.  The value of such Units shall not bear any interest owing to
the passage of time.
 
5.           Change in Control.  Notwithstanding Section 3 of this Agreement,
but subject to Section 26 of this Agreement, upon the occurrence of a Change in
Control (as defined in the Plan) or a Change in Control (as defined in the
Pioneer Natural Resources Company 2006 Long Term Incentive Plan, referred to
herein as the “Pioneer Plan”) before the Vesting Date, all of the Phantom Units
subject to this Award shall become immediately and unconditionally vested and
the Units related to such Phantom Units shall be paid to you immediately.


6.           Termination of Employment.
 
(a)           Termination By Employee Without Good Reason.  If your employment
relationship with the Partnership Entities is terminated voluntarily by you
prior to the Vesting Date and such termination is not a Termination for Good
Reason (as such term is defined in the Severance Agreement between you and any
Partnership Entity), then all Phantom Units granted pursuant to this Agreement
shall become null and void as of the date of such termination.
 
(b)           Termination for Cause.  If your employment relationship with the
Partnership Entities is terminated prior to the Vesting Date and such
termination is a Termination for Cause (as such term is defined in the Severance
Agreement between you and any Partnership Entity), then all Phantom Units
granted pursuant to this Agreement shall become null and void as of the date of
termination.


(c)           Termination Not for Cause or By Employee for Good Reason.  If your
employment relationship with the Partnership Entities is terminated prior to the
Vesting Date (x) by the Partnership Entities and such termination is not a
Termination for Cause or (y) by you and such termination is a Termination for
Good Reason, then all of the Phantom Units subject this Award shall become
immediately and unconditionally vested and the Units related to such Phantom
Units shall be paid to you immediately.
 
(d)           Other Termination Events. Subject to Section 26 of this Agreement,
if your employment relationship with the Partnership Entities is terminated
prior to the Vesting Date as a result of any of the following events:


(i)           your death;
 
2

 
 

--------------------------------------------------------------------------------

 

(ii)           your Disability; or


(iii)           your Normal Retirement;


then the restrictions on a number of Phantom Units shall lapse such that the
number of Phantom Units for which the restrictions have lapsed as of your date
of termination will be equal to the product of (i) the total number of Phantom
Units granted to you pursuant to this Agreement, times (ii) a fraction, the
numerator of which is the number of full months (counting the month in which
your termination of employment occurs as a full month), beginning with the first
full month following the Date of Grant, during which you were employed by any
Partnership Entity and the denominator of which is 36. The portion, if any, of
your Phantom Units for which restrictions have not lapsed as of date of the
termination of your employment relationship shall become null and void as of the
date of termination; provided, however, that the portion, if any, of Phantom
Units for which forfeiture restrictions have lapsed as of the date of
termination will survive.


For purposes of this Section 6, “Disability” shall have the meaning ascribed to
it in the Severance Agreement between you and any Partnership Entity; and
“Normal Retirement” shall mean the termination of your employment relationship
with the Partnership Entities due to your retirement on or after the date you
attain age 60.
 
7.           Adjustment Provisions.  In the event there is any change in the
Units by reason of any reorganization, recapitalization, units splits,
distributions of Units paid in Units, or other changes in the capital structure
of the Partnership, the number of Phantom Units associated with this Award shall
be adjusted in the manner consistent with the adjustment provisions provided in
the Plan. Unless otherwise determined by the Committee, all provisions of this
Agreement shall be applicable to such new or additional or different Units or
securities distributed or issued pursuant to the Plan to the same extent that
such provisions are applicable to the Phantom Units with respect to which they
were distributed or issued.


8.           Furnish Information.  You agree to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirements imposed upon the Company by or under any applicable
statute or regulation.
 
9.           Remedies.  The parties to this Agreement shall be entitled to
recover from each other reasonable attorneys’ fees incurred in connection with
the enforcement of the terms and provisions of this Agreement whether by an
action to enforce specific performance or for damages for its breach or
otherwise.
 
10.           Information Confidential.  As partial consideration for the
granting of the Award hereunder, you hereby agree with the Company that you will
keep confidential all information and knowledge, except that which has been
disclosed in any public filings required by law, that you have relating to the
terms and conditions of this Agreement; provided, however, that such information
may be disclosed as required by law and may be given in confidence to your
spouse, tax and financial advisors, or to a financial institution to the extent
that such information is necessary to secure a loan. In the event any breach of
this promise comes to the attention of the Company, it shall take into
consideration that breach in determining whether to recommend the grant of any
future similar award to you, as a factor militating against the advisability of
granting any such future award to you.
 
11.           Payment of Taxes.  The Company may from time to time require you
to pay to the Company (or a Partnership Entity if you are an employee of a
Partnership Entity) the amount that the Company deems necessary to satisfy any
Partnership Entity’s current or future obligation to withhold federal, state or
local income or other taxes that you incur as a result of the Award, including
without
 
3

 
 

--------------------------------------------------------------------------------

 

limitation with respect to any payment pursuant to Section 2 of this
Agreement.  With respect to any required tax withholding, unless another
arrangement is permitted by the Company in its discretion, the Company shall
withhold from the Units to be issued to you the number of Units necessary to
satisfy the Partnership Entity’s obligation to withhold taxes, that
determination to be based on the Units’ Fair Market Value at the time as of
which such determination is made.  In the event the Company subsequently
determines that the aggregate Fair Market Value of any Units withheld as payment
of any tax withholding obligation is insufficient to discharge that tax
withholding obligation, then you shall pay to the Company, immediately upon the
Company’s request, the amount of that deficiency.
 
12.           Right of the Partnership Entities to Terminate
Employment.  Nothing contained in this Agreement shall confer upon you the right
to continue in the employ of any Partnership Entity, or interfere in any way
with the rights of any Partnership Entity to terminate your employment at any
time.
 
13.           No Liability for Good Faith Determinations.  Neither the Company,
any Partnership Entity, any member of the Board or the Committee, nor any member
of the board of directors or similar body of any other Partnership Entity, shall
be liable for any act, omission or determination taken or made in good faith
with respect to this Agreement or the Phantom Units granted hereunder.
 
14.           No Guarantee of Interests.  Neither the Company, any Partnership
Entity, any member of the Board or the Committee, nor any member of the board of
directors or similar body of any other Partnership Entity, guarantees the Units
from loss or depreciation.
 
15.           Company Records.  Records of the Company and the Partnership
Entities regarding your period of employment, termination of employment and the
reason therefor, leaves of absence, re-employment, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Company to be
incorrect.
 
16.           Severability.  If any provision of this Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
 
17.           Notices.  Whenever any notice is required or permitted hereunder,
such notice must be in writing and personally delivered or sent by mail.  Any
such notice required or permitted to be delivered hereunder shall be deemed to
be delivered on the date on which it is personally delivered, or, whether
actually received or not, on the third Business Day after it is deposited in the
United States mail, certified or registered, postage prepaid, addressed to the
person who is to receive it at the address which such person has theretofore
specified by written notice delivered in accordance herewith. The Company or you
may change, at any time and from time to time, by written notice to the other,
the address which it or he had previously specified for receiving notices.


The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:


Company:              Pioneer Natural Resources GP LLC
Attn: General Counsel
5205 N. O’Connor Boulevard, Suite 200
Irving, Texas 75039-3746


Holder :                 At your current address as shown in the Company’s
records.
 
4

 
 

--------------------------------------------------------------------------------

 

18.           Waiver of Notice.  Any person entitled to notice hereunder may
waive such notice in writing.
 
19.           Successors.  This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
 
20.           Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
 
21.           Governing Law.  All questions arising with respect to the
provisions of this Agreement shall be determined by application of the laws of
the State of Delaware except to the extent Delaware law is preempted by federal
law.  The obligation of the Company and/or a Partnership Entity to sell and
deliver Units hereunder is subject to applicable laws and to the approval of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Units.
 
22.           Execution of Receipts and Releases.  Any payment of cash or any
issuance or transfer of Units or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
 
23.           Amendment.  This Agreement may be amended at any time unilaterally
by the Company, provided that such amendment is consistent with all applicable
laws and does not reduce any rights or benefits you have accrued pursuant to
this Agreement.  This Agreement may also be amended at any time unilaterally by
the Company to the extent the Company believes in good faith that such amendment
is necessary or advisable to bring this Agreement in compliance with any
applicable laws, including Section 409A of the Code.
 
24.           The Plan.  This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan. The Committee shall have
sole and complete discretion with respect to all matters reserved to it by the
Plan and decisions of the majority of the Committee with respect thereto and
with respect to this Agreement shall be final and binding upon you and the
Company.  In the event of any conflict between the terms and conditions of this
Agreement and the Plan, the provisions of the Plan shall control; provided,
however, that notwithstanding anything to the contrary herein, any provision of
this Agreement that is inconsistent with the provisions of Section 7(b) of the
Plan shall control over such provisions of the Plan.
 
25.           Agreement Respecting Securities Act of 1933.  You represent and
agree that you will not sell the Units that may be issued to you pursuant to
your Phantom Units except pursuant to an effective registration statement under
the Securities Act of 1933 or pursuant to an exemption from registration under
the Securities Act of 1933 (including Rule 144 of the Securities Act).


26.           Special Provisions Addressing Section 409A of the Code.
 
(a)           Change in Control. Notwithstanding the provisions of Section 5
that may be to the contrary, if a Change in Control occurs at a time when you
have reached the age of 60 or later, no Units related to the Phantom Units shall
be paid to you as a result of that Change in Control unless the event
constituting such Change in Control also constitutes a “change in the ownership
or effective control” or “in the ownership of a substantial portion of the
assets” of the Company within the meaning of Section 409A of the Code and the
regulations and other authoritative guidance promulgated thereunder
 
5

 
 

--------------------------------------------------------------------------------

 

(collectively, the “Nonqualified Deferred Compensation Rules”); except that, to
the extent permitted under the Nonqualified Deferred Compensation Rules, payment
may be made in respect of this Award, upon the occurrence of a Change in
Control, as determined by the Committee in its discretion, to the extent
necessary to pay employment or other taxes imposed on the Award.  To the extent
Units related to the Phantom Units are not paid to you upon a Change in Control
as a result of the limitations described in the preceding sentence, the payment
date of the Stock related to your Phantom Units shall be the earlier to occur
of:


(i)           the time or times specified in Section 3 of this Agreement;
 
(ii)           your separation from service with the Company (determined in
accordance with the Company’s written and generally applicable policies
regarding what constitutes a “separation from service” for purposes of Section
409A of the Code); provided that, if at the time of the Change in Control you is
a “specified employee” within the meaning of Section 409A of the Code, as
determined in accordance with the procedures specified or established by the
Company in accordance with the Nonqualified Deferred Compensation Rules (a
“Specified Employee”), this date shall be the earlier of (A) the date of your
death, or (B) the date that is six months and one day following the date of your
separation from service with the Company; or
 
(iii)           a Change in Control that constitutes a “change in the ownership
or effective control” or “in the ownership of a substantial portion of the
assets” of the Company within the meaning of the Nonqualified Deferred
Compensation Rules.
 
(b)           Termination of Employment. Notwithstanding the provisions of
Section 6(c) that may be to the contrary, if you have reached the age of 60 or
later at the time of the event giving rise to the termination of your employment
relationship with the Partnership Entities, any payment that becomes due to you
pursuant to Section 6(c) of this Agreement shall only be paid to you on the
earlier to occur of:


(i)           the time or times specified in Section 3 of this Agreement; or
 
(ii)           the date of your separation from service with the Company;
provided that, if at the time of the Change in Control you are a Specified
Employee, this date shall be the earlier of (A) the date of your death, or (B)
the date that is six months and one day following the date of your separation
from service with the Company;


provided that, to the extent permitted under the Nonqualified Deferred
Compensation Rules, payment shall be made in respect of this Award, upon your
termination of employment, as determined by the Committee in its discretion, to
the extent necessary to pay employment or other taxes imposed on the Award.
 
27.           No Unitholder Rights. The Phantom Units granted pursuant to this
Agreement do not and shall not entitle you to any rights of a unitholder or
limited partner of the Partnership prior to the date Units are issued to you in
settlement of the Award.  Your rights with respect to the Phantom Units shall
remain forfeitable at all times prior to the date on which rights become vested
and the restrictions with respect to the Restricted Stock Units lapse in
accordance with Section 3,5 or 6.
 
6



 
 

--------------------------------------------------------------------------------

 

If you accept this Phantom Unit Award Agreement and agree to its terms and
conditions, please so confirm by signing and returning the duplicate of this
Agreement enclosed for that purpose.



 
Very Truly Yours,
       
PIONEER NATURAL RESOURCES GP LLC
       
By:
                                                                                
 
Name:
                                                                                
 
Title:
                                                                                
 
Date:
                                                                          





ACKNOWLEDGED AND AGREED:






By:           /s/ Scott D. Sheffield
Scott D. Sheffield


 
7




 
 

--------------------------------------------------------------------------------

 



Schedule I

 
The document to which this Schedule I is attached is the form of Restricted
Stock Award  Agreement  between the Company and Scott D.  Sheffield .
 
                   The form of Restricted  Stock Award  Agreement  between the
Company and its other executive officers varies from this Exhibit 10.1 by
modifying Section 6 to provide, in its entirety, the following:


6.           Termination of Employment.
 
(a)           Termination By Employee Without Good Reason.  If your employment
relationship with the Partnership Entities is terminated voluntarily by you
prior to the Vesting Date and such termination is not a Termination for Good
Reason (as such term is defined in the Severance Agreement between you and any
Partnership Entity), then all Phantom Units granted pursuant to this Agreement
shall become null and void as of the date of such termination.
 
(b)           Termination for Cause.  If your employment relationship with the
Partnership Entities is terminated prior to the Vesting Date and such
termination is a Termination for Cause (as such term is defined in the Severance
Agreement between you and any Partnership Entity), then all Phantom Units
granted pursuant to this Agreement shall become null and void as of the date of
termination.
 
(c)           Other Termination Events. Subject to Section 26 of this Agreement,
if your employment relationship with the Partnership Entities is terminated
prior to the Vesting Date as a result of any of the following events:


(i)  
your death;



(ii)  
your Disability;



(iii) 
your Normal Retirement;



(iv)  
a termination by you that is a Termination for Good Reason;



(v)  
a termination by the Partnership Entities that is not a Termination for Cause,



then the restrictions on a number of Phantom Units shall lapse such that the
number of Phantom Units for which the restrictions have lapsed as of your date
of termination will be equal to the product of (i) the total number of Phantom
Units granted to you pursuant to this Agreement, times (ii) a fraction, the
numerator of which is the number of full months (counting the month in which
your termination of employment occurs as a full month), beginning with the first
full month following the Date of Grant, during which you were employed by any
Partnership Entity and the denominator of which is 36. The portion, if any, of
your Phantom Units for which restrictions have not lapsed as of date of the
termination of your employment relationship shall become null and void as of the
date of termination; provided, however, that the portion, if any, of Phantom
Units for which forfeiture restrictions have lapsed as of the date of
termination will survive.
 
8

 
 

--------------------------------------------------------------------------------

 



For purposes of this Section 6, “Disability” shall have the meaning ascribed to
it in the Severance Agreement between you and any Partnership Entity; and
“Normal Retirement” shall mean the termination of your employment relationship
with the Partnership Entities due to your retirement on or after the date you
attain age 60.
 
9



 
 

--------------------------------------------------------------------------------

 
